1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 11/12/2021.
Claims 25-31, 33-35 are pending.
Claim 35 has been added by amendment.
Claim 25 has been amended.
Applicant's election with traverse of fragments of human chromosome 21 in the reply filed on 4/2/2020 is acknowledged.  The traversal is on the ground(s) that the response asserts that searching additional chromosomes is not a search burden.  This is not found persuasive because searching of art on chromosome 21 will not inherently provide art on the X chromosome or other chromosomes.  Thus, searching more than one chromosome would place a serious search burned on the office.
Claims 25-31, 33-35 are being examined.
The previous objection to the claim has been withdrawn in view of the amendment.
Priority
The instant application was filed 11/14/2019  and is a continuation of 15036778, filed 05/13/2016 ,which is a national stage entry of PCT/IB2014/003062 having an international filing date: 11/26/2014 and claims foreign priority to GB1321196.6 , filed 12/02/2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021  and 1112/2021 are  being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-27, 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (Nature Methods (2004) volume 1, pages 227-232)  .
The specification does not provide a limiting definition of "counting."  The specification and claims prior to amendment demonstrate counting encompasses quantitating by fluorescence means. 
With regards to claim 25, Larsson teaches the use of two different padlock probes to produce rolling circle amplification products that are spread across cells on a slide (figure 4, in situ hybridization of mitochondrial genome (230-231)). Larsson teaches the use of padlock probes that have regions complementary to Lin16 or Lin33 fluorescent probes (Lin16 and lin33 are not present in human genome).   Larson teaches counting of the red and green fluorescence. Larson teaches determining heteroplasmy based on counts (page 231, 1st column, top).

However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to analyze human genome DNA compare levels of RCA probes to determine the amount of mutant and wildtype human genomic DNA. The artisan would be motivated as Larsson specifically suggest determining heterplasmy in mitochondrial DNA.  The artisan would have a reasonable expectation of success as the artisan is merely using known method in known ways. 
With regards to claim 26, Larsson teaches counting labels for analysis of one or more images (image analysis (page 232).
With regards to claim 27-28, Larsson teaches fragments at each end of the padlock probes that are 10 to 30 nucleotides (table 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design padlock probes with the ends of the probe being complementary to the 10-30 nucleotides of the human genome.  The artisan would be motivated as Larsson demonstrates probes with 3’ and 5’ sequence complementary to approximately 15 nucleotides of the human mitochondrial genome work.  The artisan would have a reasonable expectation of success as the artisan is merely substituting genomic sequences for mitochondrial sequences.  
With regards to claim 31, Larsson teaches two RCA products are labeled with CDy3 or FITC.  
With regards to claim 34, Larsson teaches a slide.
Response to Arguments


    PNG
    media_image1.png
    454
    469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    527
    media_image2.png
    Greyscale

Thus, both figure 1 and lower figure 3 and B show spread in view of the breadth of the disclosure.
The response further asserts the RCA products are made in place.  This argument has been thoroughly reviewed but is not considered persuasive as the specification recites “spread” twice.  Once on page 2 with respect to a metaphase spread and the second time on page 11, which recites, “where the term "distributing" is intended to mean that the RCA products are deposited on the surface of a planar substrate, and allowed to spread out.”  It is noted the claims and/or specification do not teach when or how spreading occurs.  Thus, the broadest reasonable interpretation in the context of the specification is expand or grow in length (consistent with the 
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (nature methods (2004) volume 1, pages 227-232)  .  as applied to claims 25-27, 31, 34  above, and further in view of Belouchi (US2010/0028873).
The teachings of Larsson are set forth above.
Larsson does not specifically teach the at least 1000 labelled RCA products.
 However, Belouchi teaches, “[0131] In order to increase the signal generated from rolling circle-amplified templates it may be necessary to condense them. Since an RCA product is essentially a single-stranded DNA molecule consisting of as many as 1000 or even 10000 tandem replicas of the original circular template, the molecule will be very long. .” 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to have1,000 labeled RCA n the method of Larsson.  The artisan would be motivated to produce more RCA products to allow for higher signal.  The artisan would have a reasonable expectation of success as the artisan as the artisan is producing 1,000 labeled RCA products.
Response to Arguments
The response provides no arguments to this rejection.  Thus, it is maintained.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over G Larsson (nature methods (2004) volume 1, pages 227-232) as applied to claims 25-27, 31, 34  above, and further in view of Goransson (Nucleic Acids Research (2009) volume 37, e7).

Larsson a do not specifically teach fragments in of human chromosome 21.
However, Goransson teaches probes to selector probes for X chromosome Y chromosome, chromosome 13, chromosome 18 and chromosome 21 (Table s2). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to target padlock probes to detect fragments of X chromosome, Y chromosome, chromosome 13, chromosome 18 and chromosome 21.  The artisan would be motivated to detect chromosomes known to be frequently involved in genetic disease.  Thea artisan would have a reasonable expectation of success as the artisan is merely detecting known nucleic acid sequences by known methods.
	With regards to claim 30, Mindrinos teaches targeting sequences that are restriction fragments (column 2, lines 47-57).
Response to Arguments
	The response provides no arguments to this rejection.  Thus, it is maintained.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (nature methods (2004) volume 1, pages 227-232) and Goransson (Nucleic Acids Research (2009) volume 37, e7) as applied to claim 29 above, and further in view of Mindrinos (US 7897747).
The teachings of Larsson and Goransson are set forth above.
While Larsson and Goransson suggest detection of fragments of X chromosome, Y chromosome, chromosome 13, chromosome 18 and chromosome 21 by use of 
However, Mindrinos teaches targeting sequences that are restriction fragments (column 2, lines 47-57).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use target DNA that is generated by restriction enzymes.  The artisan would be motivated to use fragments generated by restriction enzymes as they defined ends and known cleavage sites.  The artisan would have a reasonable expectation of success as the artisan is using known target DNA obtained by known methods.
Response to Arguments
	The response provides no arguments to this rejection.  Thus, it is maintained.
Claim 25-28, 31 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinhausel;(US20110287968), Lizardi (US patent 6,287,824) and  Larsson (nature methods (2004) volume 1, pages 227-232)
Weinhausel teaches isolation of cell free DNA from serum of breast cancer patients and performing rolling circle amplification (0207)
	Weinhausel does not specifically teach the spreading, counting or comparing steps or the specific design of the products.
	However, Lizardi provides a patent on rolling circle amplification.   (title, abstract).  Lizardi teaches, “In the method, the ligation reaction can be divided by spreading the ligation reaction onto a surface to form a spread, where the separate amplification rd and 4th paragraph).
Larsson teaches the use of two different padlock probes to produce rolling circle amplification products that are spread across cells on a slide (figure 4, in situ hybridization of mitochondrial genome (230-231)). Larsson teaches the use of padlock probes that have regions complementary to Lin16 or Lin33 fluorescent probes (Lin16 and lin33 are not present in human genome).   Larson teaches counting of the red and green fluorescence. Larson teaches determining heteroplasmy based on counts (page 231, 1st column, top).
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to analyze human genome DNA in cell free DNA compare levels of RCA probes to determine the amount of methylation and/or mutant and wildtype human genomic DNA by spreading and counting. The artisan would be motivated as Larsson specifically suggest determining heterplasmy in mitochondrial DNA.  The artisan would have a reasonable expectation of success as the artisan is merely using known method in known ways. 

With regards to claim 27-28, Larsson teaches fragments at each end of the padlock probes that are 10 to 30 nucleotides (table 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design padlock probes with the ends of the probe being complementary to the 10-30 nucleotides of the human genome.  The artisan would be motivated as Larsson demonstrates probes with 3’ and 5’ sequence complementary to approximately 15 nucleotides of the human mitochondrial genome work.  The artisan would have a reasonable expectation of success as the artisan is merely substituting genomic sequences for mitochondrial sequences.  
With regards to claim 31, Larsson teaches two RCA products are labeled with CDy3 or FITC.  
With regards to claim 34, Larsson teaches a slide.
Response to Arguments
	This is a new ground of rejection necessitated by presentation of new claim 35.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 25-31, 33-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 10,208,336 and Larsson (nature methods (2004) volume 1, pages 227-232). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
The instant claims are drawn to quantifying a first and second set of RCA products labeled by hybridization by spreading a mixture on a support and counting.
Claims of ‘336 are drawn to A method of sample analysis, comprising: (a) producing a liquid sample comprising at least a first population of rolling circle amplification (RCA) products and a second population of RCA products, wherein the first and second populations of labeled RCA products are distinguishably labeled and the RCA products are not produced or labeled on or in a porous capillary membrane; (b) filtering the liquid sample through a porous capillary membrane, thereby producing an array of the RCA products on the membrane; and (c) determining the amount of the first labeled population of RCA products and the amount of the second labeled population of RCA products in an area of the membrane.  Claim 5 draws the invention to wherein the RCA products are distinguishably labeled by hybridizing fluorescently labeled oligonucleotides to the RCA products.
The claims of ‘336 do not specifically teach a non-human target sequence. 
However, Larsson teaches the use of two different padlock probes to produce rolling circle amplification products that are spread across cells on a slide (figure 4, in st column, top).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior at the time the invention was made the methods of claims 336 are an obvious variant of the instant claims including detection by hybridization of labeled probes non-human sequences of the RCA product.  The claims of ‘336 have the same outcome and determine amount (count) two populations (sets) of RCA products. The artisan would be motivated to target the non-human sequences of the probes, so as to be able to use label probes to detect multiple sequences. The language of spreading is an obvious variant of methods of producing an array of RCA products.
Dependent claims of 336 render the instant claims obvious.  
Response to Arguments
The response requests the rejection be held in abeyance until patentable subject matter has been identified. 
  Thus, the rejection is maintained. 
Claims 25-31, 33-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-15 of U.S. Patent No. 10,526,643 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.

Claims of ‘643 are drawn to A method of quantifying a first chromosome or chromosomal locus relative to a second chromosome or chromosomal locus in a sample comprising fragments of human genomic DNA, comprising: contacting the sample with a first set of probes and a second set of probes, wherein the probes each comprise: (a) a targeting oligonucleotide comprising: (i) an internal target-complementary sequence that is in the range of 10 to 30 nucleotides in length and complementary to a fragment of the human genomic DNA, (ii) an upstream flanking sequence that is in the range of 10 to 30 nucleotides in length and not complementary to human genomic DNA, and (iii) a downstream flanking sequence that is in the range of 10 to 30 nucleotides in length and not complementary to human genomic DNA, and (b) a second oligonucleotide comprising a head sequence and a tail sequence having free 5' and 3' ends respectively, wherein the head sequence and the tail sequence are complementary to the upstream flanking sequence and the downstream flanking sequence, respectively, and wherein the probes of the first set each specifically recognize a distinct target sequence within the first chromosome or chromosomal locus and wherein the probes of the second set each specifically recognize a distinct target sequence within the second chromosome or chromosomal locus, providing conditions under which the target sequences in the first and second chromosome or chromosomal locus are at least partially single stranded, providing conditions for annealing and ligation, under which conditions the probes hybridize to their target sequences and generate ligation products, each ligation product being a circle of nucleic acid 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior at the time the invention was made the methods of claims 643 are an obvious variant of the instant claims including detection by hybridization of labeled probes non-human sequences of the RCA product.  The claims of ‘643 have the same outcome and determine amount (count) two populations (sets) of RCA products. The artisan would be motivated to target the non-human sequences of the probes, so as to be able to use label probes to detect multiple sequences. The language of spreading is an obvious variant of methods of producing an array of RCA products.
.  
Response to Arguments
The response requests the rejection be held in abeyance until patentable subject matter has been identified. 
  Thus, the rejection is maintained. 
Claims 25-31, 33-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 10,934,579 and Larsson (nature methods (2004) volume 1, pages 227-232) . Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
The instant claims are drawn to quantifying a first and second set of RCA products labeled by hybridization by spreading a mixture on a support and counting.
Claims of ‘579 are drawn to A method of sample analysis, comprising: (a) producing a liquid sample comprising at least a first population of rolling circle amplification (RCA) products and a second population of RCA products, wherein the first and second populations of labeled RCA products are distinguishably labeled and the RCA products are not produced or labeled on or in a porous capillary membrane; (b) filtering the liquid sample through a porous capillary membrane, thereby depositing the RCA products on the membrane; and (c) determining the amount of the first labeled population of RCA products and the amount of the second labeled population of RCA products in an area of the membrane..  Claim 5 draws the invention to wherein the RCA products are distinguishably labeled by hybridizing fluorescently labeled oligonucleotides to the RCA products.

However, Larsson teaches the use of two different padlock probes to produce rolling circle amplification products that are spread across cells on a slide (figure 4, in situ hybridization of mitochondrial genome (230-231)). Larsson teaches the use of padlock probes that have regions complementary to Lin16 or Lin33 fluorescent probes (Lin16 and lin33 are not present in human genome).   Larson teaches counting of the red and green fluorescence. Larson teaches determining heteroplasmy based on counts (page 231, 1st column, top).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior at the time the invention was made the methods of claims 579 are an obvious variant of the instant claims including detection by hybridization of labeled probes non-human sequences of the RCA product.  The claims of ‘579 have the same outcome and determine amount (count) two populations (sets) of RCA products. The artisan would be motivated to target the non-human sequences of the probes, so as to be able to use label probes to detect multiple sequences. The language of spreading is an obvious variant of methods of producing an array of RCA products.
Dependent claims of 579 render the instant claims obvious.  
Response to Arguments
The response requests the rejection be held in abeyance until patentable subject matter has been identified. 
  Thus, the rejection is maintained. 
Summary

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634